Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,542,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler (US 3,132,713).
Regarding claims 1 and 10, Seeler teaches a microphone (10) comprising a microphone body (11, 12), a first microphone transducer assembly (13, 14, 15, 16, 17, 18, 19) disposed in the microphone body, the first microphone transducer assembly comprising a diaphragm (18, 19, 30, 31, figures 1, 3) having at least one aperture (30a) passing through the diaphragm, and an internal cavity defining an internal acoustic volume (11, 12, 20, 21, 22, 23, 25, 26, figure 1), and an external acoustic volume located outside the first transducer assembly, the external acoustic 
	Seeler does not specifically disclose that the internal cavity is configured such that an external acoustic delay associated with the at least one aperture is substantially equal to zero.  However, Seeler does teach that a unidirectional microphone transducer assembly comprises an internal cavity or an internal cavity volume (11, 12, 20, 21, 22, 23, 25, 26, figure 1) of the directional microphone transducer (13, 14, 15, 16, 17, 18, 19, and see col. 2, lines 56-72 and col. 3, lines 1-4), a primary tuning port (21, 24, 25, 26, figure 1) and the sound paths at the front and the rear of the diaphragm (21, 25, 26, 30a, col. 2, lines 56-72 and col. 3, lines 1-4, figures 1, 2, 3), the network of acoustic capacitances, resistances and inertance, and the diaphragm structure having a central aperture (30a, figures 2, 3) passing through the diaphragm (18, 30, figures 1, 2, 3 col. 2, lines 69-72 through col. 3, lines 1-4 and lines 18-22, figures 1, 2, 3).
	Therefore, it would have been obvious to one skilled in the art to provide any configuration for the internal cavity in the system of Seeler such as providing the internal cavity configured such that an external acoustic delay associated with the at least one aperture in the diaphragm is substantially equal to zero for better providing unidirectional qualities, and depending on the size, the type and the desired frequency characteristics in the system.
Regarding claims 2 and 10, as broadly claimed, Seeler teaches the first transducer assembly further that includes a primary tuning port (21, 24, 25, 26) for establishing acoustic communication between the external acoustic volume and the internal acoustic volume (figure 1, and see col. 2, lines 56-72 through col. 3, lines 1-4).
Regarding claims 3 and 11, Seeler teaches an acoustic resistance (24) associated with the primary tuning port (21, 26).  Seeler does not specifically disclose that the acoustic resistance 
Regarding claims 4 and 15, as broadly claimed, Seeler teaches a first acoustic path formed by the primary tuning port (25, 26) and a second acoustic path formed by the at least one aperture (30a) that are disposed substantially parallel to a central axis of the diaphragm (figures 1, 3).
Regarding claims 5 and 12, Seeler shows the at least one aperture (30a) that is disposed through a center of the diaphragm (figure 3, col. 3, lines 18-22)
Regarding claims 6 and 14, Seeler does not specifically disclose that the at least one aperture (30a) includes a plurality of apertures as claimed.  However, it would have been obvious to one skilled in the art to one or more apertures such as providing a plurality of apertures configured to create acoustic flow resistance through the center of the diaphragm in the system of Seeler for the same desired purpose of better providing the improved directivity and the improved acoustic path in the system.
Regarding claim 16, as broadly claimed, Seeler teaches the primary tuning port (26) that is located under a resilient brim of the diaphragm (18, figures 1, 3).  
Regarding claim 17, as broadly claimed, Seeler teaches the microphone transducer assembly that further comprises a magnet assembly (14, 15, 16) disposed adjacent the diaphragm 
Regarding claim 18, Seeler teaches the primary tuning port (26) that is an aperture disposed within a top portion of the magnet assembly adjacent the rear surface of the diaphragm (figure 1).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler (US 3,132,713) in view of Yamagishi (US 4,742,887) or Akino (US 8,705,786).
Regarding claims 7 and 13, Seeler does not specifically disclose that the at least one aperture is covered by a perforated material as claimed.  However, providing an aperture being associated or covered by a perforated material in a microphone system is known in the art.
Yamagishi or Akino teaches a microphone system comprising an aperture that is covered by an acoustic resistance material or a perforated material (20, 22, 28, 34, figures 1, 7, 11 in Yamagishi; and 18, figure 1 in Akino).
Therefore, it would have been obvious to one skilled in the art to provide the at least one aperture covered by a perforated material, as taught by Yamagishi or Akino, configured to create acoustic flow resistance through the center of the diaphragm in the system of Seeler for better providing the improved frequency characteristics in the system.

Claims 8 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler (US 3,132,713) in view of Akino (US 6,091,828) or Akino’828.

Akino’828 teaches a microphone system (10, 20, 30) comprising a first microphone assembly and a second microphone assembly disposed within the internal acoustic volume of the first microphone transducer assembly (20, 30, figures 1, 2, 4).
Therefore, it would have been obvious to one skilled in the art to provide a second microphone assembly disposed within the internal acoustic volume of the first microphone transducer assembly, as taught by Akino’828, in the system of Seeler for better providing a desired frequency characteristics in the system.
Regarding claims 19-20, Seeler teaches a microphone system comprising one microphone transducer assembly.  Seeler does not specifically disclose a second microphone transducer assembly as claimed.  However, providing a microphone system comprising a first microphone assembly and a second microphone transducer assembly in acoustic communication with the first microphone transducer assembly or the first microphone transducer assembly is disposed within an internal acoustic volume of the second microphone transducer assembly is known in the art.
Akino’828 teaches a microphone system (10, 20, 30) comprising a first microphone assembly and a second microphone assembly in acoustic communication with the first microphone transducer assembly (figures 1, 2, 4) or a first microphone transducer assembly disposed within an internal acoustic volume of the second microphone transducer assembly.

Regarding claims 21-22, Seeler teaches a microphone system comprising one microphone transducer assembly.  Seeler does not specifically disclose a second microphone transducer assembly as claimed.  However, providing a microphone system comprising a microphone assembly and a second microphone transducer assembly in acoustic communication with the microphone transducer assembly or the microphone transducer assembly is disposed within an internal acoustic volume of the second microphone transducer assembly is known in the art.
Akino’828 teaches a microphone system (10, 20, 30) comprising a microphone assembly and a second microphone assembly in acoustic communication with the first microphone transducer assembly (figures 1, 2, 4) or a first microphone transducer assembly disposed within an internal acoustic volume of the second microphone transducer assembly.
Therefore, it would have been obvious to one skilled in the art to provide a second microphone assembly in acoustic communication with the microphone transducer assembly, or the microphone transducer assembly disposed within an internal acoustic volume of the second microphone transducer assembly, as taught by Akino’828, in the system of Seeler for better providing a desired frequency characteristics in the system.


Allowable Subject Matter
Claims 9 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/10/21 have been fully considered but they are not persuasive. 
Responding to the arguments about that Seeler does not disclose “a diaphragm having at least one aperture passing through the diaphragm, and an internal cavity configured such that an external acoustic delay associated with the at least one aperture is substantially equal to zero” as claimed in claims 1 and 10, the examiner has referred to the Office Action.  As mentioned in the Office Action, Seeler does teach an internal cavity or an internal cavity volume (11, 12, 20, 21, 22, 23, 25, 26, figure 1) of a unidirectional microphone transducer (13, 14, 15, 16, 17, 18, 19, and see col. 2, lines 56-72 and col. 3, lines 1-4), a primary tuning port (21, 24, 25, 26, figure 1) and the sound paths at the front and the rear of the diaphragm (21, 25, 26, 30a, col. 2, lines 56-72 and col. 3, lines 1-4, figures 1, 2, 3), the network of acoustic capacitances, resistances and inertance, and the diaphragm structure having a central aperture (30a, figures 2, 3) passing through the diaphragm (18, 30, figures 1, 2, 3 col. 2, lines 69-72 through col. 3, lines 1-4 and lines 18-22, figures 1, 2, 3).
	Therefore, it would have been obvious to one skilled in the art to provide any configuration for the internal cavity in the system of Seeler such as providing the internal cavity configured such that an external acoustic delay associated with the at least one aperture in the 
Further, the Applicant should note that Seeler does teach a structure of the microphone or a directional microphone comprising an internal cavity, an aperture (30a, figures 1, 2, 3 and see col. 2, lines 69-72 through col. 3, lines 1-4 and lines 18-22) at the front of the diaphragm and a flow path through the front of the diaphragm, and a primary tuning port or the rear port (21, 24, 25, 26) for establishing acoustic communication between the internal acoustic volume and the external volume as claimed.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
January 24, 2022